EVOLUTION RESOURCES, INC. 143 Yazoo Avenue Clarksdale, Mississippi 38614 March 18, 2010 U.S. Securities and Exchange Commission treet, N. E. Washington, D.C.20549 Re:Evolution Resources, Inc (the “Company”) Form 10-K for the year ended October 31, 2009 File No. 333-140306 Dear Mr. Littlepage: On behalf of Evolution Resources, Inc. (“Evolution,” “our” or “we”), I am pleased to submit this response to the comments of the staff of the Division of Corporation Finance of the U.S. Securities and Exchange Commission (the “Commission”) concerning the above referenced Form10-K, as set forth in your letter dated March 4, 2010 (“Comment Letter”). For convenience, the staff’s numbered comments are shown below, followed by Evolution’s responses in bold text. Thank you, in advance, for your assistance and cooperation.Should you require any further information or have any questions, please feel free to call our corporate and securities counsel, Jeffrey M. Quick, at (720) 259-3393 or me at (214) 549-7215. Very truly yours, /s/ Christopher P. Chambers Christopher P. Chambers Executive Vice President and Chief Accounting Officer Form 10-K for the year ended October 31, 2009 Financial Statements 1. Before filing the amended Form 10-K for the year ended October 31, 2009, please provide us with a draft of your proposed restated financial statements and related footnote disclosures, including those required by ASC 250-10-50-7 through 10.Furthermore, provide us with the explanatory disclosures for the restatement to be included in your MD&A. Response:We have provided a draft of the proposed amended 10-K and related footnote disclosures, including those required by ASC 250-10-50-7 through 10, including those to be included in the MD&A. 2. As is appears you plan to file an amendment to your Form 10-K with restated financial statements, please file a Form 8-K Item 4.02 in accordance with the rule, which should include the following: · Disclose when you concluded your financial statements should no longer be relied on; · Disclose when you were advised or notified that disclosure should be made or action taken to prevent future reliance on a previously issued audit report or completed interim review; · Identify the financial statements that should no longer be relied upon, if any, and · State whether the audit committee, or board of directors in the absence of an audit committee, or authorized officer or officers, discussed with the independent accountant the matters disclosed in the filing. Response:We have filed a Form 8-K Item 4.02 in accordance with the rule. 3. Please tell us if your certifying officers have considered the effect of the errors on the accuracy of prior disclosures regarding disclosure controls and procedures under Items 307 of Regulation S-K.If such officers have concluded that their previous conclusions regarding the effectiveness were incorrect with respect to the periods to be restated, you should disclose this determination.Otherwise, please explain to us why the discovery of these errors did not affect your conclusions regarding the effectiveness of disclosure controls and procedures. Response:Our certifying officers have considered the effect of the errors on the accuracy of prior disclosures regarding disclosure controls and procedures under Item 307 of Regulation S-K, and concluded that the previous conclusions did not affect our initial conclusions surrounding the effectiveness of disclosure controls due to the following; · The recording ofthe $1,403,273 gain due to cancellation of the stock warrants, had been fully disclosed in the Company’s October 31, 2009 Annual Report.We believe the misclassification of the cancellation of stock warrants to “gain” and not as an addition to APIC per EITF 06-07 did not affect the controls and procedures in place to ensure the necessary financial statement disclosures were made. · The remaining correction was to re-classify the non cash effects of the gain on acquisition of Liquafaction from cash used in investing activities to non cash items to reconcile cash used in operating activities, less any cash expended in the acquisition.We also believe we had fully disclosed the amount of the gain in the October 31, 2009 Annual Report. The procedures surrounding the disclosures of the remaining issues where additional disclosures were necessary within the Company’s October 31, 2009 Annual Report per the SEC staff comment letter were enhanced with additional information, we believe the overall substance of the disclosure was initially made in the filing. 4. Please advise your auditors to revise their report to include reference to your restatement. Response:We have advised our auditors to revise their report to include reference to our proposed restated financial statements and will include that in our final amended financial statements. 5. Please update, clarify and correct Dennis McLaughlin’s and Christopher P. Chambers’ biographies. For example: · According to EDGAR, Mr. McLaughlin was Chief Executive Officer and Chairman of the Board for Apollo Drilling, Inc. from October 2006 to May 2007, per Apollo Drilling’s Form 10-K filed July 11, 2007 and amended on December 19, 2007.This information is not included in his biography.In addition, Apollo Drilling was delinquent in filing its reports in 2007, as delinquent and stopped filing its required reports in 2008, and filed a Form 15, April 2009. · Mr. McLaughlin’s biography notes that Evolution Fuels, Inc. is a publicly traded company; however, Evolution Fuels, (formerly Earth Biofuels, Inc.) filed a Form 15 and stopped reporting in April 2009 and is quoted in the Pink Sheets. · Both biographies note that Big Star Informative Media is a publicly traded company; however, Big Star Informative Media is not a reporting company and its stock does not appear to be quoted or traded. · Mr. McLaughlin’s biography notes that Apollo Resources International, Inc. is a publicly traded company; however, Apollo Resources is delinquent in filing its reports, having not filed any reports since August 2006.Furthermore, this company’s stock is quoted on the Pink Sheets. · Both biographies note that Blue Wireless & Data, Inc. is a publicly traded company; however, Blue Wireless & Data filed a Form 15 and stopped reporting in October 2007 and its stock does not appear to be quoted or traded. · Both biographies note that Ocean Resources, Inc. is a publicly traded company; however, the registration of its class of securities was revoked in October 2008 pursuant to Section 12(j) of the Securities Exchange Act of 1934 because of its failure to comply with federal securities laws, including filing periodic reports, having not filed any periodic reports since it filed a Form 10QSB for the period ended December 31, 2004.In addition, its stock does not appear to be quoted or traded. Revise both biographies so that investors can appropriately assess each officer’s and director’s business experience, including their experience as officers and directors of reporting companies.Similarly update and clarify the biographies of Hank Cohn and Herbert E. Myer, as appropriate. Provide your proposed, revised disclosure in a response letter. Response:We have revised the biographies for the above mentioned officers and directors as appropriate and in accordance with the examples provided above and attached. Dennis McLaughlin - Chief Executive Officer, President and Chairman of the Board Dennis McLaughlin was appointed as the Chief Executive Officer, President and Director of the Company in connection with the Merger. He has served as Chairman of the Board of Directors for Evolution Fuels, Inc. (formerly Earth Biofuels, Inc.) since September 2005 and as CEO since February 2006.Evolution Fuels filed a Form 15 and stopped reporting in April 2009, and is currently a Pink Sheets quoted company. Mr. McLaughlin has served as Chairman of the Board of Directors for Big Star Media Group (a Pink Sheets quoted company) since October 2009.He served as Chief Executive Office and Chairman of the Board of Apollo Drilling, Inc. from October 2006 to May 2007.Apollo Drilling ceased filing its reports in 2007 and 2008 and filed a Form 15 in April 2009.He has served as CEO and Chairman of Apollo Resources International, Inc. (formerly a publicly traded company) since Octoberof 2004.Apollo Resources has been delinquent in filing its reports, and last filed a report in 2006.He was CEO of Blue Wireless & Data, Inc. (formerly a publicly traded company) from June2004 through April2005, and served as Chairman from June2004 to 2007.Blue Wireless filed a Form 15 and stopped reporting in October 2007.He was CEO and Co-Chairman of Ocean Resources, Inc. (formerly a publicly traded company) from September2003 to January2005.Ocean Resources last filed a Form 10-QSB for the period ended December 31, 2004.The stock is no longer quoted or traded.Prior to that he founded Aurion Technologies, LLC in 1998 and served as CEO and was a Director through 2001. He founded Aurora Natural Gas, LLC in 1993 and served as CEO through 2001. Prior to starting his own companies, he worked as a Manager of Marketing & Transportation for Highland Energy from 1991 to 1993, and before this worked as a gas marketing representative for Clinton Natural Gas from 1990 to 1991. Mr. McLaughlin received a Bachelor of Economics degree from the University of Oklahoma in Christopher P. Chambers - Executive Vice President, Chief Accounting Officer Christopher “Kit” Chambers was appointed as the Chief Accounting Officer and Director of the Company in connection with the Merger. He has been Secretary and Executive Vice President of Evolution Fuels Inc. (formerly Earth Biofuels, Inc.) since November8, 2005.Evolution Fuels filed a Form 15 and stopped reporting in April 2009, and is currently a Pink Sheets quoted company.He has served on the Board of Directors for Big Star Media Group (a Pink Sheets quoted company) since October 2009.Mr.Chambers has been Vice President, Secretary and a director of Apollo Resources International Inc. (formerly a publicly traded company) since Octoberof 2004.Apollo Resources has been delinquent in filing its reports, and last filed a report in 2006.
